Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Lee et al. (U.S. App. 2015/0270317) teaches an organic light emitting display device (see Title) comprising: first sub-pixels and second sub-pixels (see Fig. 8, Green and red pixels 50) alternately arranged on a substrate in a first direction and a second direction orthogonal to the first direction (green and red alternate); third sub-pixels (see Fig. 8 Item 50) arranged in a third direction at tilted angles with the first direction and the second direction with respect to the first sub-pixels and the second sub-pixels (blue pixels are at a different angle);
Paek et al. (U.S. App. 2016/0087248) teaches first electrodes (see Fig. 4J Item 350) of an organic light-emitting diodes respectively allocated to each of the first to third sub-pixels; a first bank (see Fig. 4A Item 353 also Item 153 in Fig. 2A) having first openings for exposing the first electrodes, the first bank on the first electrodes (See Fig. 4A, Item 353 overlaps Item 350); and a second bank (see Fig. 4C, Item 360) having second openings for exposing the first electrodes (see Para. 79 exposing OP1 to OP3 electrodes 350), the second bank on the first bank (see Fig. 4C, 350 stacked on 360), wherein the second openings respectively expose the first to third electrodes and each of the openings which exposes the third electrodes simultaneously exposes the first electrodes of at least two of the third sub-pixels (see Para. 79 exposing sub-pixels OP1-OP3).
and a second electrode disposed on the second bank and an organic emission layer of the organic light-emitting diodes, wherein the first bank has hydrophilicity and the second bank has hydrophobicity, wherein the second openings respectively expose the first electrode of the first to third electrodes sub-pixels, and each of the second openings which exposes the third first electrodes of the third sub-pixels simultaneously exposes the first electrodes of at least two of the third sub-pixels, and 2 30257/44442/FW/11595140.1wherein each of the second openings which exposes the first electrodes of the third sub- pixels further exposes the first bank between the first electrodes of at least two of the third sub-pixels and overlaps with at least two of the first openings.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694